Citation Nr: 1420860	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized arthritis.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from August 1949 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from: a July 1975 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for generalized arthritis; and a September 2009 rating decision by RO in St. Petersburg, Florida, which denied a claim for a rating in excess of 40 percent for lumbar degenerative joint and disc disease.  The St. Petersburg RO certified these issues to the Board, and is the agency of original jurisdiction.

The Veteran died in December 2009 while his claims were pending.  The Veteran's surviving spouse is the appellant.  She is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A (West Supp. 2013).  As reflected in a June 2012 RO memorandum, the RO determined that the appellant qualifies as the proper substituted claimant in accordance with 38 U.S.C.A. § 5121A(a)(1).  

The Board remanded the case for further development in an April 2013 decision


FINDINGS OF FACT

1.  At no time during the period of the appeal has the Veteran had a current disability of generalized arthritis.

2.  The Veteran's cervical spondylosis did not have its onset during active military service and was not otherwise related to active military service. 

3.  During the appeal period, the Veteran's lumbar degenerative joint and disc disease was productive of limitation of forward flexion to 80 degrees; and there is no evidence of ankylosis of the thoracolumbar spine or entire spine, or of incapacitating episodes of intervertebral disc syndrome, or of associated objective neurologic abnormality.


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a disability rating in excess of 40 percent for lumbar degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated in August 2006, and January and August 2009, were sent to the Veteran before his death, which satisfied the duty to notify.  Following his death in December 2009, VA sent to the appellant a number of letters dated between October 2010 and May 2013 which also satisfied the duty to notify requirements.  

In this case, the appellant claims as a substitute for the Veteran pursuant to 38 U.S.C.A. § 5121A. The Veterans Benefits administration (VBA) has indicated that a new notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive in the absence of regulations pertaining to substitution. 

Additionally, proposed implementing regulations, to be codified at 38 C.F.R. § 3.1010(f), would only require additional notice if no notice had previously been afforded the deceased claimant.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666-01 (Feb. 15, 2011).  Thus, in the present case, any notice provided the Veteran prior to his death will be considered as having been constructively provided to the appellant as well. 

VA has also made all reasonable efforts to assist the appellant in the development of this claim.  The Veteran's service treatment records, and VA and private medical treatment records have been obtained; the appellant did not identify any outstanding treatment records pertinent to the appeal.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  

A VA examination of the Veteran's spine was conducted in September 2009 during his lifetime, and a VA opinion reviewing the record was conducted in June 2013.  The record does not reflect that these reports are inadequate for rating purposes. 

While substitution appeals are different from accrued benefits because the evidence is not limited to the record at the time of the Veteran's death, the appellant has not indicated that any additional records are missing.  In connection with the current appeal, VA has obtained the Veteran's treatment records, prior statements and death certificate.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Analysis

A. Service Connection for Generalized Arthritis

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran during his lifetime and the appellant have not based the claim for service connection for generalized arthritis on any claimed exposure to herbicides associated with the Veteran's service in Korea, and there is no evidence in support of the service connection claim based on that theory.  Therefore no discussion of pertinent criteria under relevant provisions is necessary.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A layperson is competent to report on the onset and continuity of current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  


Facts and Analysis

Service treatment records include the July 1949 enlistment examination, which shows that the Veteran entered service without complaints related to any joints, and with a notation in his medical history of no abnormalities related to his joints.  Service treatment records in 1953 and 1954 show that the Veteran received orthopedic treatment for his low back following a fall down stairs while he was stationed in Germany.  There is no indication of treatment related to any other joints at that time.

A June 1957 reenlistment examination report includes no relevant reported history of abnormality, and on examination no reference to any abnormality of any of the Veteran's joints.  In an April 1963 examination the Veteran reported having experienced swollen or painful joints.  On examination, the evaluation of the spine and other musculoskeletal system was normal.  At the May 1969 retirement examination, the report of history shows that the Veteran reported having swollen or painful joints, cramps in his legs, foot trouble, and arthritis.  The physician's summary section contains notations of: back strain in 1964; "polyarthritis (?)"; and pes planus. 

During VA examinations in July 1975 and June 1976, no arthritis was found.

A private x-ray report dated in April 2004 shows findings of mild degenerative changes in the left shoulder.  Another April 2004 private report includes an indication of basilar joint arthritis.  Private treatment records from Northwest Florida Heart Group include a master problem list dated in May 2007 that includes osteoarthritis.

The report of a February 2008 consultation by a private physician shows that the Veteran reported he had had a progressive pain from the top of his head to the bottom of his feet now about 38 years duration.  He reported that his problem started in 1970 while in service, when he was in Germany.  He reported that at that time he fell off a set of steps on a snowy day hitting his head and back.  The Veteran also reported he was status post CVA in 2004 with left sided weakness.  He currently walked only a couple hundred feet, using a wheelchair for long distances.  The report includes a past medical history which includes chronic neck and back pain, and history of degenerative arthritis.  After examination including diagnostic imaging, the physician recorded findings of cervical and lumbar spine symptomatology including moderate to severe diffuse spondylosis and degenerative disk disease of the cervical spine; and degenerative disk disease and diffuse spondylosis at all levels of the lumbar spine, and moderate to severe neural foraminal stenosis at L4-5.

A June 2013 VA opinion report noted that the Veteran was deceased; and that the report was based on a review of the Veteran's claims file.  That report contains an occupational history noting that the Veteran served in the Army as a tank crewman and worked after service as a long-distance truck driver until 2003 when he retired after having a stroke.  The Veteran had a history of back surgery in 1985 involving a partial laminectomy.

The examiner noted that a review of medical records showed the following history.  Service treatment records showed that the Veteran was seen in July 1954 apparently for sacroiliac strain.  He underwent x-ray examination and was referred to orthopedics at that time when it was explained that the Veteran fell down stairs in December 1953.  The diagnosis at that time was marked chronic lumbosacral strain; slight narrowing of the intervertebral space of L5 and S1 with asymmetry of the lumbosacral facets.  An October 1954 service treatment record shows the Veteran underwent an orthopedic consultation for L5 strain.

A lumbar spine x-ray examination in March 2004 showed that symptoms were grossly normal at that time; and noted a history of episodes of spontaneous catching in the back, with severe pain.  An October 2006 note showed that the Veteran stated he had suffered from many falls, but these were more stroke-related than back-pain related.

The examiner noted the following history of diagnostic tests.  In 2006 the lumbar spine showed a large compression fracture of L1 (not recent) and compression fracture of T12; in 2009 the lumbar spine showed that bones were demineralized, and L5 and S1 was partially secured by the pelvis.  There was an about 80 percent anterior compression fracture of L1 and mild wedging of T12.  L5 and S1 disc spaces were not well seen but may be narrowed.  Sacroiliac joints were unremarkable.  In 2006 the cervical spine showed cervical spondylosis.

The June 2013 VA opinion report concluded with a diagnosis that documentation exist that the Veteran had degenerative changes on lumbar spine and cervical area consistent with spondylosis and osteoarthritis with osteoporosis and compression fractures in T12 and L1; and that none of this finding appears to be documented prior to 2006, in fact studies performed in 2004 were essentially normal.  

The examiner concluded with the following opinion.  After careful review of the records and medical literature, the cervical spondylosis and osteoporosis of the lumbar spine with compression fracture of T12 and L1 and degenerative changes are not caused by service or a service-connected condition.  The conditions were not caused by the fall down the stairs in service, nor by the claim of "polyarthritis" during the 1969 exit examination, which was properly evaluated by orthopedic doctors with x-rays of all body parts which demonstrates no arthritic changes.  There is no other documented joint with degenerative changes on record.  Therefore the Veteran did not meet criteria for generalized osteoarthritis: he did not meet Kellgren and Moor criteria, ACR (American College of Rheumatology) criteria, or Dougados criteria.     

Essentially, the examiner concluded that the Veteran did not have a diagnosis of "generalized arthritis" and the specified arthritis conditions of the cervical and thoracolumbar spine segments were not linked by etiology to service. 

Service connection is already in effect for lumbar degenerative joint and disc disease, which is not part of the present claim on appeal.  While the Veteran during his lifetime was competent to report symptoms such as low back pain, he did not have the requisite training to diagnose whether he had generalized arthritis, or any other form of arthritis of any joint or group of joints other than the lumbar spine, linked to service.  The same holds true of the appellant in her assertions.  Such diagnosis is not a simple condition and such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  The reported symptoms and opinion as to etiology have not been supported by a diagnosis by a medical professional.  

The opinion of the VA examiner at the VA examination in June 2013 is probative.  There are no contrary opinions and the opinion is persuasive evidence as it is consistent with the remainder of the medical evidence on file, and contained an explanation citing to medical criteria.  

In the absence of proof of a present disability of generalized arthritis, there can be no valid claim for service connection for that claimed condition.  Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  As the competent expert medical evidence shows there is no diagnosis of a system-wide disability that can be characterized as generalized arthritis, the criteria for service connection have not been met.   Shedden, 381 F.3d at 1167.

Additionally, to the extent the Veteran's claim encompassed the disability of cervical spondylosis, the Board finds that this disability did not have its onset during active military service and was not otherwise related to active military service.  The June 2013 VA physician also provided a persuasive opinion as to this question with an explanation supported by the record.  Without sufficient nexus evidence, and the fact that the evidence does not show that any arthritis of the cervical spine manifested to a compensable degree within a year of separation from service, service connection is not warranted for cervical spondylosis as well.

The preponderance of the evidence is against the claim of service connection for generalized arthritis; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Increased Rating Claim

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the appellant, or the Veteran during his lifetime.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran was competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the veteran during his lifetime, and statements made by the appellant, must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).  

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Facts and Analysis

During the pendency of the appeal and the Veteran's lifetime, the principal medical evidence material to the claim is contained in the report of a September 2009 VA examination of the spine.  The remainder of the medical treatment records on file contain no evidence inconsistent with the findings of that report.  

That report shows a history that the Veteran had surgery for degenerative disk disease at L4-5, L5-S1 and he had a large compression fracture of L1.  The Veteran reported current complaints of daily aching pain, which he rated as a 7 or 8 on a scale of 10, associated with a decrease in range of motion, stiffness, and weakness in the back.  He reported complaints of constipation but denied any bladder difficulty.  He reported that the daily pain was localized in the lumbar spine, radiating down both legs.  With activities he had an increased pain to a level of 9 out of 10.  He associated his complaints of pain with prolonged driving, standing, walking, or bending.  He reported he was limited to lifting less than 10 pounds.  He had undergone physical therapy but that did not help.  He was taking Lortab 5, and went through pain management and had received injections in the back.  He did not wear a back brace.  He was applying heat from time to time.  He denied having any incapacitations.

With respect to peripheral nerves, the Veteran reported having sharp pain with occasional numbness and paresthesia, and he denied any functional loss.  The pain was on a level of 7 or 8 out of 10 in both legs.  The pain was constant, daily, and it interfered with his daily activities, causing a decreased range of motion and an inability to lift.  It interfered with sleep.  The symptoms were precipitated and aggravated by increased activity and alleviated by taking Lortab and heat.  He denied any neoplasms.
 
The Veteran reported he had been a long-distance truck driver as his civilian occupation after service.  He retired from work after he had a stroke in 2003.  The Veteran reported that within the past 12 months he had been having difficulty getting around due to the stroke, which involved left-sided weakness.  Associated with the stroke residuals he required help with activities of daily living with cooking, cleaning, and showering.

On examination, the Veteran was ambulatory with an antalgic gait using a cane.  There was evidence of a previous surgical incision, of a scar about six inches by three millimeters wide, which was nontender and non-adherent.

On range of motion study, there was some pain associated with range of motion with gravity and against resistance.  Forward flexion was from zero to 80 degrees; extension was from zero to 12 degrees; right and left lateral flexion was from zero to 10 degrees, bilaterally; right and left rotation was from zero to 30 degrees, bilaterally.  Ranges of motion were limited by pain and natural aging.  Repetitive range of motion times three caused some increase in pain, but no change in range of motion.  There was some fatigue, weakness, but no lack of endurance or incoordination was noted.  Straight leg raising was negative bilaterally.  

With respect to Deluca provisions, the examiner stated that he could not determine what additional limitation there was due to flare-ups without resorting to mere speculation; noting there was no discomfort or difficulty with range of motion testing, nor effusion, edema, erythema, tenderness, palpable deformities, or instability found except as noted otherwise.

Neurologic examination findings included that there was muscle weakness in both upper and lower left extremities, with normal muscle strength of the other extremities.  Deep tendon reflexes were +1 in both the upper and lower extremities.  There was normal sensation in the lower extremities.  The Veteran was unable to toe walk or to stand on toes.  He was unable to do heel walk or stand on heel or heel-to-toe walk.

The report concluded with a diagnosis of lumbar spine with degenerative joint disease and degenerative disk disease, post compression fracture of L1, without radiculopathy.

Rating Based on Limitation of Motion

To warrant a disability higher than 40 percent on the basis of range of motion, the evidence must show that the Veteran's low back disability was productive of unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine.  

Based on the foregoing evidence, on the basis of limitation of motion, including consideration of factors under Deluca, the Veteran's low back disability does not warrant a rating in excess of 40 percent.  

Neither the September 2009 VA examination report or other clinical records during the appeal period contain findings productive of unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine, even with consideration of pain, weakness and other symptoms described in DeLuca.  A higher rating than 40 percent is not warranted based on range of motion criteria.  Id.

Rating Based on Incapacitating Episodes

There is no evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  During the September 2009 VA examination the Veteran himself had denied having had any incapacitations, and the evidence otherwise does not show any such episodes.     

There is no evidence of any period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician during the appeal.  Thus a rating higher than 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Rating Based on Associated Objective Neurologic Abnormalities

General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Any radicular peripheral nerve pathology of an extremity would be covered under this provision.

During the Veteran's lifetime, service connection was not in effect for any associated objective neurologic abnormalities such as radiculopathy of the lower extremities or any bowel or bladder condition.  

During the September 2009 VA examination, the Veteran reported having complaints of constipation but he denied any bladder difficulty.  He did report complaints of pain, with occasional numbness and paresthesia involving the lower extremities, but denied any functional loss.  

However, after examination the examiner specifically found that the diagnosed lumbar spine with degenerative joint disease and degenerative disk disease was without radiculopathy.  In this regard, during examination findings included that straight leg raising was negative bilaterally, and neurologic findings were normal except as indicated to be associated with a previous stroke on the left side affecting both upper and lower left extremities.

The competent evidence on file does not show that the Veteran had any other neurologic abnormalities, which were associated with radiculopathy of the service-connected lumbar degenerative joint and disc disease.  There is no evidence of any bladder or bowel abnormalities or other neurologic abnormalities that have been linked by competent evidence to the Veteran's service-connected low back disability.  There are no clinical findings or diagnosis of neurological pathology that would allow a separate compensable evaluation for any associated neurological abnormalities. 

Conclusions

On the basis of rating criteria for limitation of motion, or incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a rating in excess of the existing 40 percent-including any separate rating for associated objective neurological abnormality.  There is no doubt to be resolved, and a rating in excess of 40 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected lumbar degenerative joint and disc disease resulted in low back pain and limitation in range of motion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been certified for appeal.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

However, neither the Veteran or appellant had claimed, and the evidence on file during his lifetime does not suggest the unemployability of the Veteran due to his service-connected low back disability.  The evidence as reflected in the September 2009 VA examination shows that the Veteran worked as a long-distance truck driver until he retired in 2003 after a stroke.  The examination findings indicate that the Veteran's stroke-related left-sided weakness was the basis of his need for help with activities of daily living, and his retirement from his job was shown to be due to symptoms of the stroke.  There is no evidence that the Veteran was unemployable due to his service-connected lumbar spine disability.  Thus, the 

evidence does not meet the criteria for consideration of TDIU as part and parcel of the claim on appeal.


ORDER

Service connection for generalized arthritis is denied.
	
A disability rating in excess of 40 percent for lumbar degenerative joint and disc disease is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


